DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Bhattad et al (USPN 2019/0280836).

	Regarding claim 1, Bhattad discloses 
	a method for signal transmission, comprising: (method for downlink transmissions [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	sending, by a first device, at least one first signal on a first carrier through a first beam wherein the first beam comprises at least one beam (base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B 
	receiving, by the first device, on the first carrier, at least one second signal sent by a second device (base station receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 2, Bhattad discloses “wherein the at least one first signal is used for determining at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ reference signal for configuring AUL resources containing indicating a specific receive beam at base station for reception from UE and/or resources for sensing and data transmission [0091, 0097-0101], FIGs. 3, 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 3, Bhattad discloses “receiving, by the first device, on the first carrier, the at least one second signal sent by the second device through a second beam, wherein the second beam comprises at least one beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4
 	“and a spatial domain coverage corresponding to the second beam at least partially overlaps with a spatial domain coverage corresponding to the first beam“ energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 

	Regarding claim 5, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 6, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 7, Bhattad discloses
	a method for signal transmission, comprising: (method for uplink transmission by a UE [0088-0092, 0105-0108], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4
	receiving, by a second device, on a first carrier, at least one first signal sent by a first device through a first beam, wherein the first beam comprises at least one beam (receiving by UE, e.g. FIGs. 2A 2B #115-a, reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B 
	performing, by the second device, channel detection on the first carrier to determine whether at least one second signal is sent (UE performs sensing in indicated AUL resources to determine if resources are available for AUL transmission using licensed carrier [0104], FIGs. 3A, 3B, provisional application paragraph [0101, 0072-0074, 0062, 0082, 0101, 0048], FIGs. 3A, 3B

	Regarding claim 8, Bhattad discloses “sending, by the second device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 9, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 10, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL 
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 11, Bhattad discloses
 	A device for signal transmission, comprising: (base station, e.g. FIGs. 2A, 2B #105-a #105, for downlink transmission, comprising [0159-0165], FIG. 12
 	an output interface configured to send at least one first signal on a first carrier through a first beam, wherein the first beam comprises at least one beam; (transmitting function of transceiver, FIG. 12 #1235, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier [0090-0097, 0072-0074, 0062, 0082, 0101, 0048], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4 
 	and an input interface configured to receive, on the first carrier, at least one second signal sent by a second device (receiving function of transceiver, FIG. 12 #1235, receives transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier [0099, 0108-0110], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 12, Bhattad discloses “a processor configured to, determine, according to the at least one first signal, at least one of beam indication information of at least one beam comprised in the first beam and a resource used for transmission of the at least one second signal“ processor, FIG. 12 #1220, determines 
 
 	Regarding claim 13, Bhattad discloses “receiving, by the first device, on the first carrier, the at least one second signal sent by the second device through a second beam, wherein the second beam comprises at least one beam,” base station receiving AUL transmission through a UE transmit beam, e.g. FIGs. 2A, 2B #210, using a licensed band carrier [0099, 0108-0110], FIG. 4
 	“and a spatial domain coverage corresponding to the second beam at least partially overlaps with a spatial domain coverage corresponding to the first beam“ energy eradiated from UE transmit beam and base station receive beam would meet/overlap to create beam pair link for base station to receive AUL transmission [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210 

	Regarding claim 15, Bhattad discloses “wherein the processor is further configured to, determine, according to the at least one second signal, beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ processor, FIG. 12 #1220, determines AUL transmission can include measurement report, FIG. 4 #445, or AUL transmission can utilize second set beam-specific AUL resources associated with another beam as measured by UE [0112, 0113, 0083]

	Regarding claim 16, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL 
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]

	Regarding claim 17, Bhattad discloses “a device for signal transmission, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to perform the method according to claim 7“ UE, e.g. FIGs. 2A 2B, 8 #115-a, #805, comprising processor, FIG. 8 #820, for executing computer software stored in memory, FIG. 8 #830 #825, to perform method of claim 7 [0134-0137]

 	Regarding claim 18, Bhattad discloses “sending, by the second device, the at least one second signal on the first carrier when the channel detection on the first carrier is successful“ UE performs transmission on UE transmit beam, FIGs. 2A, 2B #210, utilizing a licensed band carrier when AUL resource is available [0099, 0108-0110, 0104], FIG. 4, provisional application paragraph [0083-0088], FIGs. 2A-4

	Regarding claim 19, Bhattad discloses “wherein the at least one second signal is used for determining beam indication information of a third beam, wherein the third beam comprises at least one of an optimal beam of at least one beam comprised in the first beam measured by the second device and a suboptimal beam of at least one beam comprised in the first beam measured by the second device“ AUL transmission can include 

	Regarding claim 20, Bhattad discloses “wherein the first device sends the at least one first signal through the first beam on a first time domain resource on the first carrier, and the first device receives, on a second time domain resource on the first carrier, the at least one second signal sent by the second device“ base station, e.g. FIGs. 2A, 2B #105-a #105, transmitting reference signals, e.g. FIGs. 2A, 2B #215, for configuring AUL resources through a plurality of beams, FIGs. 2A, 2B #205, utilizing a licensed band carrier, and receiving AUL transmission from UE [0059-0062, 0090-0097, 0072-0074, 0082, 0101], FIG. 4,
	“wherein a length of time between the second time domain resource and the first time domain resource is specified by a communication system, or a length of time between the second time domain resource and the first time domain resource is pre-designated by a network device” a sensing period separates transmission of reference signal/AUL resource and reception of AUL transmission from UE is preconfigured by network [0101-0104]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Stirling-Gallacher et al (WO 2016/188312 A1).

	Regarding claims 4, 14, Bhattad discloses energy eradiated from UE transmit beam and base station receive beam would meet/overlap receive beam of base station to receive [0037, 0064, 0085], FIGs. 2A, 2B, #205 #210. 
 	Bhattad does not expressly disclose “the spatial domain coverage corresponding to the second beam is a subset of the spatial domain coverage corresponding to the first beam“ 
	Stirling-Gallacher discloses UE being served by wide beam/sector beam that provides a wide coverage area where UE is located [0042, 0043, 0049-0054, 0071, 0083-0088], FIGs. 4-8, 16a, 16b
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the spatial domain coverage corresponding to the second beam is a subset of the spatial domain coverage corresponding to the first beam” as taught by Stirling-Gallacher into Bhattad’s system with the motivation to enable a eNB to use wide beam to serve a UE when the UE’s CSI-RS feedback and mobility are taken into account to reduce power consumption used for beam measurement and re-selection (Stirling-Gallacher, paragraph [0042, 0043, 0049-0054, 0071, 0083-0088], FIGs. 4-8, 16a, 16b)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vook et al (USPN 2015/0229375) 	FIG. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469